DETAILED ACTION
Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121.  Note that amendment is required by applicant as part of the election (see paragraph 8 below).
I. 	Claims 1-11 and 18-25, drawn to a subcombination for performing an accumulation operation on sets of data in memory, classified in G06F 9/3001.  The read module and transmission of data to a processing core is specific to this subcombination.
II. 	Claims 1-2, 12-14, 18-25, and 28-29, drawn to a subcombination for performing an aggregation operation on results processed by the processing core, classified in G06F 9/3001.  The write module and transmission of data to a memory is specific to this subcombination.
III.	Claims 1-2 and 15-25, drawn to a combination including a command for accumulation and aggregation, classified in G06F 9/3001.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination (e.g. FIG.7 shows the combination of subcombination I (e.g. FIG.2) and subcombination II (e.g. FIG.6)).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as aggregating gradients obtained through distributed processing in a learning or training process (see paragraph [0066], and contrast this utility with a separate utility of the accumulation in paragraph [0065]).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because applicant's inclusion of an aggregation alternative in claim 1, for instance, serves as evidence that applicant believes that subcombination II is patentable, and hence, patentability of the combination may be patentable due to subcombination II and not necessarily due to subcombination I.  Therefore, subcombination I is not essential to patentability of the combination.  Subcombination I has separate utility such as accumulating any data from memory to be sent to a processor core, e.g., as part of a SparseLengthSum used for recommendation (paragraph [0065]), and not necessarily in a combination with aggregating data from a processor core to be sent to memory.
Inventions II and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because applicant's inclusion of an accumulation alternative in claim 1, for instance, serves as evidence that applicant believes that subcombination I is patentable, and hence, patentability of the combination may be patentable due to subcombination I and not necessarily due to subcombination II.  Therefore, subcombination II is not essential to patentability of the combination.  Subcombination II has separate utility such as aggregating any data from multiple cores (e.g. in distributed processing environment (paragraph [0066])) to be sent to a memory, and not necessarily in a combination with accumulating data from a memory to be sent to a processor core.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required at least because the inventions require a different field of search (including different search queries/strategies).  Even further, the burden is compounded because most dependent claims would need to be searched/considered multiple times, once for each alternative with which they may be combined.
The examiner notes that restricting applicant’s independent claims to a single invention is appropriate because the drafting of these claims (each including multiple alternatives) is a shorthand way of presenting separate properly-restrictable independent claims, one for each of the alternatives.  In other words, for instance, applicant could have instead analogously filed independent claim 1, directed only to performing an accumulation operation on sets of data from memory, another independent claim X, directed only to performing an aggregation operation on results processed by a processing core, and a third independent claim Y directed only to performing both the accumulation and aggregation operations.  These separate hypothetical independent claims would be restrictable for similar reasons given above.  As each of applicant’s independent claims is effectively three independent claims claiming three restrictable inventions, each of applicant’s claims must be limited to a single invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  Note that this election necessarily requires amendment to the independent claims to delete the non-elected inventions.  For example, if applicant elects the accumulation subcombination, applicant should, at the very least, reword the “perform” paragraph in claim 1 as --perform, based on the received command, an accumulation operation on sets of data stored in a memory; and--.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
MPEP § 812.01 states that the Examiner does not have to telephone applicant to request an oral election in cases where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone.  This restriction is deemed complex by the examiner and applicant should be afforded the benefit of receiving the restriction for careful review and time to formulate a response.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183